IN THE SUPREME COURT OF THE STATE OF DELAWARE


LEE LEVINE and CHESTER       §
COUNTY EMPLOYEES’            §
RETIREMENT FUND,             §
                             §                 No. 238, 2019
     Plaintiffs Below,       §
     Appellants,             §                 Court Below—Court of Chancery
                             §                 of the State of Delaware
     v.                      §
                             §
ENERGY TRANSFER L.P., LE GP, §                 Cons. C.A. No. 12197
LLC, KELCY L. WARREN, JOHN §
W. MCREYNOLDS, MARSHALL §
S. MCCREA III, MATTHEW S.    §
RAMSEY, K. RICK TURNER,      §
WILLIAM P. WILLIAMS, RAY     §
DAVIS, and RICHARD D.        §
BRANNON,                     §
                             §
     Defendants Below,       §
     Appellees.              §

                           Submitted: November 13, 2019
                           Decided:   November 26, 2019

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                       ORDER

      This 26th day of November, 2019, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the Court

of Chancery should be affirmed on the basis of and for the reasons stated in its May

17, 2018 memorandum opinion.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                          Chief Justice




                                 2